Case 18-34808-SLM             Doc 949    Filed 04/30/20 Entered 04/30/20 13:24:47             Desc Main
                                        Document      Page 1 of 3



  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY
  Caption in Compliance with D.N.J. LBR 9004-1(b)

  RIKER, DANZIG, SCHERER, HYLAND &
  PERRETTI LLP
  Joseph L. Schwartz (JS-5525)
  Tara J. Schellhorn (TS-8155)
  Headquarters Plaza, One Speedwell Avenue
  Morristown, NJ 07962-1981
  Telephone: (973) 583-0800
  -and-
  PACHULSKI STANG ZIEHL & JONES LLP
  Bradford J. Sandler (NJ Bar No. BS-1367)
  Shirley S. Cho (admitted pro hac vice)
  780 Third Avenue, 34th Floor
  New York, NY 10017

  Counsel to the Liquidating Trust

  In re:                                                    Case No.: 18-34808

  FRANK THEATRES BAYONNE/SOUTH                              Chapter: 11
  COVE, LLC, et al.,
                                                            Hearing Date: May 5, 2020
                                     Debtors.
                                                            Hon. Stacey L. Meisel, U.S.B.J.


                                      ADJOURNMENT REQUEST


 1.        I, Joseph L. Schwartz, Esq.,
           ☒         am the attorney for: the Liquidating Trust
           ☐         am self represented,

           and request an adjournment of the following hearing for the reason set forth below.

           Matter:          Liquidating Trust’s Fourth Omnibus Objection to Claims Seeking to
                            Disallow and Expunge Certain No Liability Claims (the “Fourth Omnibus
                            Objection”) [Doc. No. 927]. This request is being submitted solely with
                            respect to the claim of Edward P. Solomon [Claim No. 162] (the
                            “Solomon Claim”).

           Current Hearing Date:                    May 5, 2020 at 11:00 a.m.
Case 18-34808-SLM         Doc 949     Filed 04/30/20 Entered 04/30/20 13:24:47             Desc Main
                                     Document      Page 2 of 3



        Objection Deadline:                     Extended to the date that is seven (7) days before
                                                the hearing on the Fourth Omnibus Objection
                                                Solely With Respect to the Solomon Claim.

        New Date Requested:                     The parties request an approximately 30 day
                                                adjournment of the hearing on the Fourth Omnibus
                                                Objection solely with respect to the Solomon Claim,
                                                depending on the Court’s availability.

        Reason for adjournment request:         In connection with the Fourth Omnibus Objection,
                                                the only unresolved objection is an informal
                                                objections related to the Solomon Claim. As a
                                                result, the parties request an adjournment of the
                                                Fourth Omnibus Objection with solely respect to
                                                the Solomon Claim to allow the parties additional
                                                time to discussion a potential resolution. At this
                                                time, the Liquidating Trust intends to proceed with
                                                respect to the remainder of the claims impacted by
                                                Fourth Omnibus Objection.

 2.     Consent to adjournment:

        ☒I have the consent of all parties.     ☐ I do not have the consent of all parties (explain
                                                below):

 I certify under penalty of perjury that the foregoing is true.


 Date: April 28, 2020                           /s/ Joseph L. Schwartz




                                                   2
Case 18-34808-SLM          Doc 949    Filed 04/30/20 Entered 04/30/20 13:24:47         Desc Main
                                     Document      Page 3 of 3



 COURT USE ONLY:

 The request for adjournment is:


 x Granted
 ☐                                                 6/2/20 at 11:00 a.m.
                                New hearing date: ___________________   ☐ Peremptory


 ☐ Granted over objection(s) New hearing date: __________________             ☐ Peremptory


 ☐ Denied


             IMPORTANT: If your request is granted, you must notify interested
             parties who are not electronic filers of the new hearing date.

 5130485v2




                                                  3
